Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of claims 10-17 (Group II), in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that examination of the claims would not cause a serious search and/or examination burden because independent claims 1 and 10 both recite “wherein the resource scheduling request is used to request to schedule a partial region (PR) on the FPGA device ...” and thus they both include similar and corresponding technical features.
This is not found persuasive because the other limitations of “receiving acknowledgment information from the FPGA device” (i.e. sent by the FPGA device) and “a first VM ... run[ning] the first VD” as recited in claim 10 are additional limitations or features not found and therefore not required to be performed in the other independent claims. This imposes serious search and/or examination burden as the basic scope of the two independent claims are different.

The restriction requirement is still deemed proper and is therefore made FINAL.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
4.	Claim 20 is objected to because of the following informalities:

Claim 20 recites “wherein the mapping relationship is a static mapping relationship, and wherein the connection relationship is a dynamic connection relationship” and on its face appears to be dependent on claim 19.

For purposes of examination, Claim 20 will be construed as a dependent claim of claim 19, in this Office action.

Appropriate correction is required.

Examiner’s Remarks
5.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
6.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
7.	(A)	Hoppert et al., US 2018/0205553 A1 (“Hoppert”).


Notice re prior art available under both pre-AIA  and AIA 
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A.
9.	Claims 1, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Hoppert.
See “References Cited” section, above, for full citations of references.

10.	Regarding claim 1, (A) Hoppert teaches/suggests the invention substantially as claimed, including:
“A resource scheduling method implemented by a field programmable gate array (FPGA) device, wherein the resource scheduling method comprises:
	receiving a resource scheduling request from a host, wherein the resource scheduling request requests to schedule a partial region (PR) on the FPGA device to serve a first virtual device (VD) of the host, wherein the FPGA device comprises N PRs, wherein the host comprises M VDs, wherein each of the M VDs corresponds to one virtual machine (VM), wherein the first VD is one of the M VDs, and wherein both N and M are integers greater than one”
(¶ 14: virtual machine requests from a host device some functionality that can be provided by the host's FPGAs. By way of example, the virtual machine may request that the host load and run a particular program on the FPGAs, such as a program for machine learning, encryption, compression, or redundancy. Virtual machines may also 
¶ 27: a portion of an FPGA 118 may be programmable to run one program or provide the functionality of a particular physical device while another portion is programmable to run an additional program (or additional instance of the same program);
¶ 30: FPGA virtualization manager 120 may expose the programmed FPGAs 118 as a virtual device to the virtual machines 110. Virtual devices enable the virtual machines 110 to access functionality of the programs or devices programmed to the FPGAs 118);

	“obtaining context content of the first VD based on the resource scheduling request”
(¶ 37: program request 202 may include an FPGA program that the FPGA manager can load;
¶ 40: FPGA virtualization manager 120 obtains the corresponding FPGA program 210, such as from the storage 208); and
	
“determining a target PR in the N PRs, wherein the target PR serves the first VD”
(¶ 44: FPGA program 210 is allowed to program the FPGAs 118 to run the requested program or as the requested device. In connection with this, the FPGA virtualization manager 120 allocates at least a portion of the FPGAs 118 to the FPGA program 210).

	Additionally, Hoppert also teaches, suggests, or at least renders obvious “deploying the context content in the target PR”
(¶ 45: FPGA virtualization manager 120 loads the FPGA program 210. In one or more  implementations, the FPGA program 210 is configured as a binary-data program that is capable of programming the FPGAs 118 to run the requested program or as the requested device;
¶ 56: The allocation corresponds to the portion of the FPGAs 118 that the FPGA program 210 will configure to run the respective program or configure as the respective 


11.	Regarding claim 9, Hoppert teaches/suggests:
“determining a PR in an idle state in the N PRs as the target PR, wherein the idle state is a state in which a corresponding PR does not serve any of the M VDs”
(¶ 56: The allocation corresponds to the portion of the FPGAs 118 that the FPGA program 210 will configure to run the respective program or configure as the respective device. In other words, the allocated portion of the FPGAs 118 is reserved for programming as the hardware implementation of the respective program or as the respective device;
¶ 26: the FPGAs 118 are programmable dynamically to run different programs or algorithms at a hardware level;
the Examiner notes: reserving an allocated portion to allow FPGA to be dynamically programmed to run another program implies the allocated portion is not being used in running an existing program or in providing some existing functionality).

12.	Regarding claim 18, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above, and further including the following:

	Hoppert teaches/suggests:
“A field-programmable gate array (FPGA) device comprising: a memory configured to store computer instructions; and a processor coupled to the memory, wherein the computer instructions cause the processor FPGA device ...”
.


Allowable Subject Matter
13.	Claims 2–8 and 19–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
January 14, 2022